Case 1:18-cv-_O6911-WFK-CLP Document 1 Filed 12/05/18 Page 1 of 5 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YOR_K

 

 

BOARD OF TRUSTEES OF THE UNITED UNION OF )
ROOFERS, WATERPROOFERS & ALLIED WORKERS )
LOCAL UNION NO, 8 W.B.P. & A. FUNDS and THE )
UNITED UNION OF ROOFERS, WATERPROOFERS & )

ALLIED WORKERS LOCAL UNION NO. 8, )
) Index No.: 13_59¢1
Plaintiffs, )
) C()MPLAINT
-against- )
)
)
S.T.S. CONTRACTORS INC., )
)
)
Defendant. )

Plaintiffs, Board of Trustees of the United Union of Roofers, Waterproofers & Allied Workers Locaf
Union No. 8 W.B.P. & A. Funds (hereinafter referred to as the "Funds") and the United Union of Roofers,
Waterproofers & Allied Workers Local Union No. 8 (hereinafter referred to as the “Union”) by their attorneys
Barnes, Iaccarino & Shepherd LLP allege as follows:

JURISDICTION ANI) VENUE

1. This is a civil action based on the provisions of Section 301 of the Labor Management Relations Act
of 1947 (hereinafter referred to as the “Taft~Hartley Act") 29 U.S.C. Section 185, and on Section 502(a)(3) and
Section 515 of the Employee Retirernent Income Security Act, as amended (hereinafter referred to as "ERISA")
(29 U.S.C. Section 1132(a)(3) and 29 U.S.C. 1145).

2. Jurisdiction is conferred upon this Court by Section 301 of the Taft-Hartley Act (29 U.S.C. Section
185) and Sections 502(€)(1) and 502(f) of ERISA (29 U.S.C. Sections 1132(@)(1) and 1132(f)); and derivative
jurisdiction is contained in 28 U.S.C. Sections 1331 and 1337.

3. Venue properly lies in this District under the provisions of 502(€)(2) of ERISA (29 U.S.C. Section

1l32(e)(2)) and Section 301 ofthe Taft-Hartley Act (29 U.S.C. Section 185) and 28 U.S.C. Section 1391(b).

Case 1:18-cv-06911-WFK-CLP Document 1 Filed 12/05/18 Page 2 of 5 Page|D #: 2
4. This action is brought by the respective "i`rustees of the Funds in their fiduciary capacities and the

Union for monetary damages and other equitable relief under ERISA and for breach of a labor contract to secure
performance by an Employer of specific statutory and contractual obligations to submit the required monetary
contributions and/or reports to-tlie Plaintiffs in atirnely fashion

PARTIES

5. The Plaintiff Trustees are, at all relevant times, the fiduciaries of jointly administered multi-ernpioyer,
labor management trust funds as defined by Section 3(21)(A) and Section 502(a)(3) of ERlSA (29 U.S.C.
Sections 1002(21)(A) and ll32(a)(3)). Tlie Funds are established and maintained by the Union and various
Employers pursuant to the terms of the Collective Bargaining Agreernents and Trust lndentures in accordance
With Section 302(0)(5)(1) of the Taft-Hartley Act (29 U.S.C. Section 186 (c)($)). The Funds are employee
benefit plans within the meaning of Sections 3(1), 3(2), 3(3) and 502(d)(1) of ERISA (29 U.S.C. Sections 1002
3(1), 3(2), 3(3) and llBZ(d)(l)), and multi-employer plans Within the meaning of Sections 3(3 7) and 515 of
ERlSA (29 U.S.C. Sections 1002(37) and 1145). Plaintiffs are "l`rustees of the Funds and the “pian sponsor”
Within the meaning of Section (3)(16)(B)(iii) of ER_lSA (29 U.S.C. Section 1002(16)(B)(iii)).

6. The Fiinds provide fringe benefits to eligible employees, retirees and their dependents on Whose
behalf the Einployer is required to contribute to the Funds pursuant to its Coilective Bargaining Agreernent
(hereinafter referred to as the "C.B.A.") between the Einployer and the Union. The Piaintiff Trustees as
fiduciaries of the Funds are authorized to maintain suit as independent legal entities under Sectiori 502(d)(1) of
ERISA (29 U.S.C. Section 1132(d)(l)) and are obligated to bring actions to enforce the provisions of the C.B.A.
and Trust indentures that concern the protection of employee benefit rights

7. 'l`lie F-unds’l principal office is located and administered at 12-11 43rd Avenue, Long lsland City, NeW
York lll01 in the County of Queens.

8. The Union is a labor organization within the meaning of Section 301 of the 'l`aft-Hartley Act (29

U.S.C. Section 185) Which represents employees in an industry affecting commerce as defined in Section 501 of

Case 1:18-cv-06911-WFK-CLP ` Document 1 Filed 12/05/18 Page 3 of 5 Page|D #: 3
the Taft-Hartley Act _(29 U.S.C. Section l42), and Section 3(4) of ERISA (29 U.S.C. Section 1002(4)), and as

further defined in Section 12 of the General Associations Law of the State of New York.

9. . The Union maintains an office and is administered at 12-11 43rd Avenue, Long lsiand City, New
York 11101 in the County of Queens.

l ll l0. Upon information and belief, the l)efendaiit, S.T.S. Contractors lnc., (hereinafter

referred to as “the Employer”) at all relevant times, was and is an “ernployer” within the meaning of
Sections 3(5) and 515 of ERISA (29 U.S.C. Sections 1002(5) and 1145) and was and still is an employer in an
industry affecting commerce within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. Section
185).

11. Upon information and belief, the Ernployer is a for-profit domestic corporation duly organized and
existing pursuant to the laws of the State of l\lew Yorl< with its principal place of business at 399 Lenevar
Avenue, Staten lsland, New York 103 09, in the County of Richrnond.

CAUSES- FOR RELIEF
AS AND FOR A FIRST CLAIM FOR RELIEF

12. `l`lie Eniployer- executed a C.B.A. with the Union and/or was and still is a party to a C.B.A. with the
Union by virtue of membership in an Employer Association.

13. The C.B.A. and/or "l`rust lndenture requires the Employer to submit contribution reports setting forth
the hours that each of its employees worked and the amount of contributions due pursuant to the rate schedules
set forth in the c.B.A.- ror'aii work performed by its employees oovorod by mo C.B.A. and to remit such
monetary contributions.in accordance with the C.B.A. and the rules and regulations established in the Trust
indenture

14. Upon information and belief, as a result of work performed by the individual employees of the
Ernployer pursuant to the C.B.A., there became due and owing to the Funds and Union from the Employer
contribution reports and benefit contributions However, the benefit contributions were submitted in an untimely

fashion

C_ase 1:18-cv-06911-WFK-CLP Document 1 Filed 12/05/18_ Page 4 of 5 Page|D #: 4
15. The Ernployerhas failed and refused to remit to the Funds and Union, the late charges owed on

benefit contributions for the period September, 2016 through December, 2016 in the amount of $l5,994.66,
under the Agreement and in accordance with the Trust indentures

l6. The Ernployer’s failureJ refusal or neglect to remit the late charges owed on benefit contributions to
the Plaintiffs constitutes-ia violation of the C.B.A. between the Employer and the Union wherein the Funds are
third party beneficiaries

17. Pursuant to the C.B.A. upon the Ernpioyer’s failure to remit benefit fund contributions in a timely
fashion and failure to remit the late charges owed on benefit contributions to the fund office, the Employer is
obligated to pay late charges that consist of interest at the rate of 2% per month.

18. ln addition, should it become necessary to proceed with legal action to collect the late charges, the
Employer shall be responsible for attorneys’ fees at the hourly rate charged to the funds and court costs and
disbursements incurred in collecting the late charges

19. Accordingly, the Eniployer is liable to Plaintiffs for unpaid late charges for the period September,
2016 through Decernber, 2016 in the amount of $l5,944.66, plus court costs and disbursements and attorneys’
fees. l l ii l l

AS :AND FOR A SECONB CLAIM FOR RELIEF

20. Plaintiffs:rep-eat, reiterate and reallege each and every allegation contained in paragraphs “1°’ through
“19” of this Complaint asif fully set forth at length herein. l l

21. Pursuantnto theCBA. and/or 'i`rustlndenture, the Eniployer is required to timely remit benefit fund
contributions to the fund office. f

22. Upon information and belief, the Employer has in the past failed to timely remit benefit fund

contributions to plaintiffs and is in breach of the C.B.A. and Trust lndenture.

Case 1:18-cv-06911-WFK-CLP Document 1 Filed 12/05/18 Page 5 of 5 Page|D #: 5
23. During the course of the instant action, additional late charges rnay become due and owing lf

defendant fails to timely remit benefit fund contributions, as part of this action, at the time of trial or judgment,
whichever is later, those additional amounts should be included

WHEREFORE, Plaintiffs respectfully pray for Judgment against defendant S.T.S. Contractors
lnc., as follows: ' ' - - . .. ..

On the First and Second Claims for Relief:
(a) ln the minimum sum of 815,994.66 for the period September, 2016 through December, 2016.

(b) Attorneys’ fees, court costs and disbursements as set forth in the C.B.A. and the Policy For
Collection of Delinquent Contributions;

(d) For such other and further relief as to the Court deems appropriate

Dated: Elmsford, New York
December 45 2018 -

Respectfuily submitted,
BARNES, IACCARINO & SHEPHERD LLP

l
21 1 ‘ §`i i
%@t/ilfl }Z\/ width
Dana L. Henl<e (DLH3025)
' Attorneys for Plaintiffs
258 Saw l\/iill River Road
Elrnsford, New York 10523
_(914) 592~1515

